DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “an air flow control mechanism for controlling air flow through the port” in claim 11.  The “air flow control mechanism” is discussed in Par. [0070] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the air inlet of the at least one port".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does recite “an air inlet connected to the at least one port” (see second-to-last line of claim 1), but “an air inlet connected to the at least one port” is not necessarily an inlet “of” said port(s).  For purposes of examination, it was presumed that applicant intended to write “the air inlet connected to the at least one port” in claim 4 instead of “the air inlet of the at least one port”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,185,900 (hereafter referred to as “PATENT 900” for simplicity. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of the instant application recites that the manifold has “at least one port”, claim 1 of PATENT 900 recites that the manifold has a plurality of such ports.  Claim 1 of PATENT 900 simply recites more detail that claim 1 of the instant application but recites all of claim 1’s limitations.  
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of PATENT 900 explicitly recites that the bases have a larger cross-sectional area relative to the respective vertical portions.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of PATENT 900 recites that the bases are cylinder shaped.  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of PATENT 900 recites that the ports have flexible conduits extending therefrom.   
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of PATENT 900 recites that the conduits are flexible.   
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of PATENT 900 recites the air flow control mechanism.    
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,185,900 (hereafter referred to as “PATENT 900” for simplicity. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of PATENT 900 simply recites more detail than claim 12 of the instant application but recites all of claim 12’s limitations.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of PATENT 900 recites that the manifold is suspended from the frame.     
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,185,900 (hereafter referred to as “PATENT 900” for simplicity. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of the instant application recites that the manifold has “at least one port”, claim 10 of PATENT 900 recites that the manifold has a plurality of such ports.  Claim 10 of PATENT 900 simply recites more detail that claim 1 of the instant application but recites all of claim 1’s limitations.  
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of PATENT 900 explicitly recites that the bases have a larger cross-sectional area relative to the respective vertical portions.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of PATENT 900 recites that the bases are cylinder shaped.  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of PATENT 900 recites that the ports have flexible conduits extending therefrom.   
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of PATENT 900 recites that the conduits are flexible.   
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of PATENT 900 recites the subject matter of claim 6.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of PATENT 900 recites the manifold is within the enclosure.  
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,185,900 (hereafter referred to as “PATENT 900” for simplicity. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of PATENT 900 simply recites more detail than claim 12 of the instant application but recites all of claim 12’s limitations.  
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of PATENT 900 recites the manifold is within the enclosure.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of PATENT 900 recites the manifold is suspended from the support structure.    
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of PATENT 900 recites the subject matter of claim 15.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of PATENT 900 recites the subject matter of claim 16.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of PATENT 900 recites the subject matter of claim 17.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,185,900 (hereafter referred to as “PATENT 900” for simplicity). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of PATENT 900 simply recites more detail than claim 1 of the instant application but recites all of claim 1’s limitations.  
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of PATENT 900 explicitly recites that the bases have a larger cross-sectional area relative to the respective vertical portions.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of PATENT 900 recites that the bases are cylinder shaped.  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of PATENT 900 recites that the ports have flexible conduits extending therefrom.   
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of PATENT 900 recites that the conduits are flexible.   
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of PATENT 900 recites the subject matter of claim 6.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of PATENT 900 recites the subject matter of claim 7.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,185,900 (hereafter referred to as “PATENT 900” for simplicity. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of PATENT 900 simply recites more detail than claim 12 of the instant application but recites all of claim 12’s limitations.  
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of PATENT 900 recites the manifold is within the enclosure.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of PATENT 900 recites the manifold is suspended from the support structure.    
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of PATENT 900 recites the subject matter of claim 15.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of PATENT 900 recites the subject matter of claim 18.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of PATENT 900.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of PATENT 900 recites the subject matter of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2012/0247335 by Stutzman in view of U.S. 4,787,179 to Lewis in view of U.S. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar in view of U.S. 2011/0023921 by Li. 
With regard to claim 1, Stutzman teaches a system for controlling silica sand (applicant’s dust) during hydraulic fracturing operations (Abstract; Par. 0005-0007, 0018, and 0059-0067).  Stutzman teaches that silica sand is a component in a mixture used to perform hydraulic fracturing (Par. 0005-0007).  Stutzman teaches that silica sand is brought to a well site in storage trailers (Par. 0007 and 0063-0067).  Stutzman teaches that the sand is moved from the trailers to a T-belt (that is, a conveyor belt) and that the T-belt delivers the sand to a blender (Par. 0007 and 0063-0067; Figure 21).  Stutzman teaches that silica sand is dangerous if inhaled (Par. 0005), and since movement of sand can cause dangerous clouds of silica sand to form, Stutzman teaches having various manifolds and suction conduits placed at the worksite to suction up silica sand at places where silica sand clouds may form (Par. 0063-0067 and Figure 21).  One of those manifolds is a T-belt manifold (item 119 in Figure 21 and shown in Figure 31) configured to suction up silica sand at an area where the T-belt discharges sand into a blender (Par. 0067).  The T-belt manifold comprises a plurality of ports configured to capture silica sand when negative air pressure is applied to the T-belt manifold (Par. 0067).  A tube (one of items 120 in Figure 31) is connected to one of the ports of the T-belt manifold, and this tube extends through space in order to suction up silica sand via an air inlet near a discharge point of the T-belt when negative air pressure is applied to the T-belt manifold (Par. 0067).    
Stutzman teaches that manifolds for collecting silica dust can be suspended off the ground (Par. 0064), but Stutzman does not teach that the T-belt manifold is supported with a support frame.  
Lewis teaches a portable suctioning apparatus that can used to suction up particulate matter (Abstract; Col. 3, line 46 to Col. 5, line 16).  Lewis teaches that a component (in Lewis’s case, a cyclone) of the particulate-matter-suctioning system can be held in a particular location by supporting the component with a support frame (item 55 in Figures 1 and 2) configured to support the component (Col. 5, 3-16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman by having the T-belt manifold suspended in place near the T-belt by a support frame.  Stutzman teaches that a manifold can be successfully held in a particular location by being suspended off the ground, and the motivation for performing the modification was provided by Lewis, who teaches that when trying to support a component of a particulate-matter-suctioning system in a particular location, this can be achieved by supporting the component with a support frame based on the ground.
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the support frame functions to suspend the manifold above a piece of sand handling equipment.  However, the T-belt manifold of Stutzman in view of Lewis uses the tube 120 in Stutzman’s Figure 31 to suction up the silica sand, and therefore, the manifold itself can successfully function by being located near the T-belt discharge area such that the tube can be positioned where it is desirable to suck up airborne silica sand.  Therefore, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention by having the suspended T-belt manifold suspended above the T-belt because such a modification represents a simple rearrangement of parts and one of ordinary skill in the art at the time of the invention would expect that the manifold (by way of the manifold’s tube 120) could successfully perform its sand-sucking role while suspended above the T-belt.  In this combination of Stutzman in view of Lewis, the frame supports and surrounds the T-belt manifold and its tube 120.  In this combination of Stutzman in view of Lewis, since the T-belt manifold is positioned above the T-belt, the T-belt manifold is considered to be positioned above a conveyor because the T-belt is a conveyor.  
The combination of Stutzman in view of Lewis does not teach that the frame supports a cover.
Lewis teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area (Col. 3, line 46 to Col. 4, line 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the support frame of Stutzman in view of Lewis is modified to support a fabric enclosure through which the tube 120 extends and that encloses the T-belt conveyor – thus advantageously limiting the amount potentially-harmful, airborne silica sand that can escape into the surrounding environment.  The motivation for performing the modification was provided by Lewis, who teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area.  In this apparatus of Stutzman in view of Lewis, airborne silica sand is still collected by the T-belt manifold sucking airborne silica sand through its suction tube when negative pressure is applied to the T-belt manifold.  
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from an external frac sand source.  The combination of Stutzman in view of Lewis developed thus far does not explicitly recite how the silica sand gets from the storage trailers onto the T-belt.  However, earlier in the Stutzman reference, Stutzman teaches that silica sand can be transported from a storage trailer to the T-belt by having a trailer conveyor (item 24 in Figure 14) underneath the trailer configured to deliver the trailer’s sand to a secondary, lifting conveyor (item 31 in Figure 14) that delivers the sand to the T-belt conveyor (Par. 0059).  In this manner, Stutzman teaches, silica sand can be successfully delivered from a plurality of trailers to a single T-belt that feeds silica sand from the trailers to the blender (Par. 0059).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the silica sand delivered to the T-belt in the manner taught in the Stutzman reference – in other words, by having each trailer comprise a trailer conveyor that delivers a trailer’s silica sand to a secondary, lifting conveyor that supplies the sand to the single T-belt conveyor used to deliver sand to the blender.  The motivation for performing the modification was provided by Stutzman, who teaches that such a conveyor arrangement can successfully be used to deliver silica sand from a plurality of trailers to a single T-belt conveyor used to supply silica sand to a blender.    In this apparatus of Stutzman in view of Lewis, one of the trailers corresponds to the external frac sand source, and that trailer’s secondary conveyor is hereafter referred to as the “external frac sand source conveyor”.
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from the trailer that reads on applicant’s external frac sand source.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that sand can be successfully delivered into the enclosure by a conveyor (item 130 in Figure 2) that delivers drilling sand through an opening in the fabric enclosure (Par. 0016-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the external frac sand source conveyor supply sand through an opening of the fabric enclosure when delivering silica sand to the T-belt conveyor.  The motivation for having the external frac sand source conveyor supply sand through an opening of the fabric enclosure was provided by Luharuka, who teaches that sand can be successfully delivered into a fabric enclosure by a conveyor that delivers drilling sand through an opening in the fabric enclosure, wherein the fabric enclosure advantageously prevents airborne sand from undesirably escaping to the surrounding atmosphere.  
The combination of Stutzman in view of Lewis in view of Luharuka does not teach that the frame comprises support frame members, each with an upper section and respective vertical portions that each have a base that is not directly connected to other bases or other vertical portions of the frame.
Dunbar teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with a frame that comprises a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment, wherein the frame comprises a plurality of spaced-apart longitudinal reinforcing members (items 108 and 110 in Figure 2) connecting the frame members, wherein the lower portion of each vertical portion comprises a base configured to support the frame, and wherein each vertical portion is directly connected to its respective base portion (Par. 0005 and 0022-0031).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka such that the frame used to support the manifold and the fabric enclosure is the type of frame taught by Dunbar – namely, a frame comprising a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment, wherein the frame comprises a plurality of spaced-apart longitudinal reinforcing members connecting the frame members, wherein the lower portion of each vertical portion comprises a base configured to support the frame, and wherein each vertical portion is directly connected to its respective base portion and not directly connected to other bases.  In this apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the fabric enclosure supported by the frame comprises the opening through which the external frac sand source conveyor supplies sand to the T-belt conveyor.  The motivation for performing the modification was provided by Dunbar, who teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with the type of frame taught by Dunbar.  
In this combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the vertical portions of the frame members below the lowest longitudinal reinforcing members (lowest items 110 in Dunbar’s Figure 2) read on applicant’s vertical portions.  The portions of the support frames above these vertical portions corresponds to applicant’s upper sections of the support frames.  
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not teach that the bases (that is, the bases used to support the frame) on the vertical portions are configured to rest on the ground.
Li teaches that when using supporting bases (items 612 Figures 12 and 18) on legs of a frame in order to support the frame, the supporting bases can be bases configured to rest on the ground (Abstract and Par. 0082).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar such that the bases on the vertical portions are supporting bases that are configured to support the frame by resting on the ground.  The motivation for performing the modification was provided by Li, who teaches that when using supporting bases (items 612 Figures 12 and 18) on legs of a frame in order to support the frame, the supporting bases can be bases configured to rest on the ground.  
With regard to claim 2, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, as developed thus far, does not teach that each base is configured to have an enlarged cross-sectional area relative to its respective vertical portion.  However, Li is considered to teach that the extent to which the lateral cross-section of a leg base (item 612 in Figures 12 and 18) extends is a result-effective variable because Li teaches that the point of the base is to stabilize the leg on the ground (Par. 0082), and as illustrated in Figures 12 and 18, Li illustrates the base as extending laterally to create that stability.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li such that the lateral cross section of the base is optimized for creating stable support, and the motivation for performing the modification was provided by Li being considered to teach that the extent to which the lateral cross-section of a leg base extends is a result-effective variable.
With regard to claim 3, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not teach that each base is shaped as a cylinder.  However, Li teaches that the point of a frame base is to stabilize the leg on the ground (Par. 0082).  In accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bases such that they are shaped as cylinders because such cylindrically shaped bases would be expected to successfully perform their role of stabilizing the frame on the ground.  
With regard to claim 4, in the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, at least one port of the manifold comprises a tube (one of items 120 in Stutzman’s Figure 31) extending from the manifold to the air inlet of the port.
With regard to claim 5, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not teach that the tube (one of items 120 in Figure 31) is flexible.  Stutzman teaches that conduits attached to a manifold to suction up airborne silica sand can be flexible conduits (Par. [0063] of Stutzman).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having all the suction tubes of the T-belt manifold be flexible conduits.  Stutzman teaches that conduits attached to a manifold to suction up airborne silica sand can be flexible conduits, and the motivation for performing the modification would be to allow the positioning of the conduits to be adjusted, if necessary.  
With regard to claim 6, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not teach that the T-belt manifold is disposed outside the fabric enclosure.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that airborne sand within the fabric enclosure can successfully be sucked towards a vacuum-based dust collector (item 125 in Figure 2) positioned outside the enclosure by way of a conduit (item 128 in Figure 2) configured to suck airborne sand through an opening in the fabric enclosure (Par. 0017-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the T-belt manifold positioned outside the fabric enclosure and by having at least one of the suction tubes of the T-belt manifold suck up airborne sand by extending through an opening in the fabric enclosure.  The motivation for modifying the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li such that the T-belt manifold is outside the fabric enclosure and sucks airborne sand by way of a tube sucking through a hole in the fabric enclosure was provided by Luharuka, who teaches that airborne sand within a fabric enclosure can successfully be sucked towards a vacuum-based dust collector positioned outside the enclosure by way of a conduit configured to suck airborne sand through an opening in the fabric enclosure.  The motivation for having the tube extend through the fabric (instead of simply terminating at the fabric opening) is that, in accordance with MPEP 2144.04, Rearrangement of Parts, this simple rearrangement of parts would be expected to successfully suck up airborne sand because the suction inlet of the tube could successfully suck up airborne sand from within the enclosure while extending into the enclosure.  
With regard to claim 7, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not specify that the T-belt manifold is within the enclosure.  However, since the purpose of the T-belt manifold is to suck up airborne silica dust, and since such a task could be successfully performed inside the fabric enclosure, it would have been obvious (in accordance with MPEP 2144.04, Rearrangement of Parts) to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the T-belt manifold arranged within the frame and the fabric enclosure because such a modification represents a simple rearrangement of parts and the T-belt manifold would be capable of performing its function of sucking up airborne silica sand.  
With regard to claim 8, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not specify that a first portion of the T-belt manifold is within the enclosure while a second portion is outside the enclosure.  However, since the purpose of the T-belt manifold is to suck up airborne silica dust, and since such a task could be successfully performed while a first portion of said manifold is inside the fabric enclosure and a second portion outside, it would have been obvious (in accordance with MPEP 2144.04, Rearrangement of Parts) to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the T-belt manifold arranged with a first portion inside the fabric enclosure and a second portion outside the enclosure because such a modification represents a simple rearrangement of parts and the T-belt manifold would be capable of performing its function of sucking up airborne silica sand.  
With regard to claim 9, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not teach that the T-belt manifold comprises a remote conduit for capturing dust from a remote source that is not enclosed by the enclosure.  In the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, the external frac sand source conveyor is a remote source that delivers sand towards the enclosure.  
Luharuka teaches that when conveying proppant sand on a lifting conveyor such that the proppant sand goes to a downstream destination, generated proppant dust can advantageously be prevented from entering the surrounding environment by having a suction conduit's inlet (the inlet of conduit 128 in Figure 2) positioned along the lifting conveyor to suck up dust (Par. 0023).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having a dust-sucking conduit extend from the T-belt manifold to a position along the external frac sand source conveyor to suck up any dust as the sand is transported towards the T-belt conveyor.  The motivation for performing the modification was provided by Luharuka, who teaches that when conveying proppant sand on a lifting conveyor such that the proppant sand goes to a downstream destination, generated proppant dust can advantageously be prevented from entering the surrounding environment by having a suction conduit's inlet positioned along the lifting conveyor to suck up dust.
With regard to claim 10, in the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, the external frac sand source conveyor is a frac sand lifting conveyor system.  
With regard to claim 11, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, one of the suction ports of the T-belt manifold comprises a door assembly for controlling air flow through that port (Par. 0067 of Stutzman).  
Claims 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2012/0247335 by Stutzman in view of U.S. 4,787,179 to Lewis in view of U.S. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar in view of U.S. 2011/0023921 by Li. 
With regard to claim 12, Stutzman teaches a system for controlling silica sand (applicant’s dust) during hydraulic fracturing operations (Abstract; Par. 0005-0007, 0018, and 0059-0067).  Stutzman teaches that silica sand is a component in a mixture used to perform hydraulic fracturing (Par. 0005-0007).  Stutzman teaches that silica sand is brought to a well site in storage trailers (Par. 0007 and 0063-0067).  Stutzman teaches that the sand is moved from the trailers to a T-belt (that is, a conveyor belt) and that the T-belt delivers the sand to a blender (Par. 0007 and 0063-0067; Figure 21).  Stutzman teaches that silica sand is dangerous if inhaled (Par. 0005), and since movement of sand can cause dangerous clouds of silica sand to form, Stutzman teaches having various manifolds and suction conduits placed at the worksite to suction up silica sand at places where silica sand clouds may form (Par. 0063-0067 and Figure 21).  One of those manifolds is a T-belt manifold (item 119 in Figure 21 and shown in Figure 31) configured to suction up silica sand at an area where the T-belt discharges sand into a blender (Par. 0067).  The T-belt manifold comprises a port configured to capture silica sand when negative air pressure is applied to the T-belt manifold (Par. 0067).  A tube (one of items 120 in Figure 31) is connected to the port of the T-belt manifold, and this tube extends through space in order to suction up silica sand near a discharge point of the T-belt when negative air pressure is applied to the T-belt manifold (Par. 0067).    
Stutzman teaches that manifolds for collecting silica dust can be kept off the ground (Par. 0064), but Stutzman does not teach that the T-belt manifold is supported with a support structure.  
Lewis teaches a portable suctioning apparatus that can used to suction up particulate matter (Abstract; Col. 3, line 46 to Col. 5, line 16).  Lewis teaches that a component (in Lewis’s case, a cyclone) of the particulate-matter-suctioning system can be held in a particular location by supporting the component with a support frame (item 55 in Figures 1 and 2) configured to support the component (Col. 5, 3-16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman by having the T-belt manifold supported in place near the T-belt by a support frame (reads on applicant’s support structure).  Stutzman teaches that a manifold can be successfully held in a particular location by being kept off the ground, and the motivation for performing the modification was provided by Lewis, who teaches that when trying to support a component of a particulate-matter-suctioning system in a particular location, this can be achieved by supporting the component with a support frame based on the ground.
The combination of Stutzman in view of Lewis, as developed thus far, does not teach that the support frame functions to support the manifold above a piece of sand handling equipment.  However, the T-belt manifold of Stutzman in view of Lewis uses the tube 120 in Stutzman’s Figure 31 to suction up the silica sand, and therefore, the manifold itself can successfully function by being located near the T-belt discharge area such that the tube can be positioned where it is desirable to suck up airborne silica sand.  Therefore, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention by having the supported T-belt manifold supported above the T-belt because such a modification represents a simple rearrangement of parts and one of ordinary skill in the art at the time of the invention would expect that the manifold (by way of the manifold’s tube 120) could successfully perform its sand-sucking role while supported above the T-belt.  In this combination of Stutzman in view of Lewis, the frame supports and surrounds the T-belt manifold and its tube 120.  In this combination of Stutzman in view of Lewis, since the T-belt manifold is positioned above the T-belt, the T-belt manifold is considered to be positioned above a conveyor because the T-belt is a conveyor.  
The combination of Stutzman in view of Lewis does not teach that the frame supports an enclosure.
Lewis teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area (Col. 3, line 46 to Col. 4, line 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis such that the support frame of Stutzman in view of Lewis is modified to support a fabric enclosure through which the tube 120 extends and that encloses the T-belt conveyor – thus advantageously limiting the amount potentially-harmful, airborne silica sand that can escape into the surrounding environment.  The motivation for performing the modification was provided by Lewis, who teaches that when trying to prevent particulate matter from escaping a particular area, a support frame can support a fabric enclosure such that fabric walls of the fabric enclosure advantageously prevent particulate matter from escaping the particular area.  In this apparatus of Stutzman in view of Lewis, airborne silica sand is still collected by the T-belt manifold sucking airborne silica sand through its suction tube when negative pressure is applied to the T-belt manifold.  
The combination of Stutzman in view of Lewis does not teach that the T-belt manifold comprises a plurality of ports that are coupled to conduits configured to capture dust when the negative air pressure is applied to the manifold.  However, Stutzman teaches that when using a manifold (such as item 115) to suck up proppant dust, the dust can advantageously be sucked up into the manifold by having flexible hoses (such as item 103 in Figure 21) connected to the manifold and oriented to locations from which dust is sucked (Par. 0063 and Figure 21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having multiple flexible hoses connected to the manifold arrangement (item 119 in Figure 21) by way of a corresponding number of manifold ports such that the inlets of the flexible hoses are arranged to suck up the undesired proppant dust from selected points along the T-belt conveyor.  The motivation for performing the modification was provided by Stutzman, who teaches that when using a manifold (such as item 115) to suck up proppant dust, the dust can advantageously be sucked up into the manifold by having flexible tubes connected to the manifold and oriented to the locations from which dust is sucked.  In this combination of Stutzman in view of Lewis, the hoses extend within the fabric enclosure such that the fabric enclosure advantageously prevents dust from escaping the area in which the hoses perform suction.  
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from an external frac sand source.  The combination of Stutzman in view of Lewis developed thus far does not explicitly recite how the silica sand gets from the storage trailers onto the T-belt.  However, earlier in the Stutzman reference, Stutzman teaches that silica sand can be transported from a storage trailer to the T-belt by having a trailer conveyor (item 24 in Figure 14) underneath the trailer configured to deliver the trailer’s sand to a second conveyor (item 31 in Figure 14) that delivers the sand to the T-belt conveyor (Par. 0059).  In this manner, Stutzman teaches, silica sand can be successfully delivered from a plurality of trailers to a single T-belt that feeds silica sand from the trailers to the blender (Par. 0059).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the silica sand delivered to the T-belt in the manner taught in the Stutzman reference – in other words, by having each trailer comprise a trailer conveyor that delivers a trailer’s silica sand to a secondary conveyor that supplies the sand to the single T-belt conveyor used to deliver sand to the blender.  The motivation for performing the modification was provided by Stutzman, who teaches that such a conveyor arrangement can successfully be used to deliver silica sand from a plurality of trailers to a single T-belt conveyor used to supply silica sand to a blender.    In this apparatus of Stutzman in view of Lewis, one of the trailers corresponds to the external frac sand source, and that trailer’s secondary conveyor is hereafter referred to as the “external frac sand source conveyor”.
The combination of Stutzman in view of Lewis does not teach that the fabric enclosure comprises an aperture for receiving sand from the trailer that reads on applicant’s external frac sand source.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that sand can be successfully delivered into the enclosure by a conveyor (item 130 in Figure 2) that delivers drilling sand through an opening in the fabric enclosure (Par. 0016-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis by having the external frac sand source conveyor supply sand through an opening of the fabric enclosure when delivering silica sand to the T-belt conveyor.  The motivation for having the external frac sand source conveyor supply sand through an opening of the fabric enclosure was provided by Luharuka, who teaches that sand can be successfully delivered into a fabric enclosure by a conveyor that delivers drilling sand through an opening in the fabric enclosure, wherein the fabric enclosure advantageously prevents airborne sand from undesirably escaping to the surrounding atmosphere.  
The combination of Stutzman in view of Lewis in view of Luharuka does not teach that the frame comprises support frame members, each with an upper section and respective vertical portions that each have a base that is not directly connected to other bases or other vertical portions of the frame.
Dunbar teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with a frame that comprises a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment, wherein the frame comprises a plurality of spaced-apart longitudinal reinforcing members (items 108 and 110 in Figure 2) connecting the frame members, wherein the lower portion of each vertical portion comprises a base configured to support the frame, and wherein each vertical portion is directly connected to its respective base portion (Par. 0005 and 0022-0031).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka such that the frame used to support the manifold and the fabric enclosure is the type of frame taught by Dunbar – namely, a frame comprising a plurality of frame members, wherein each frame member comprises an upper section connected between a pair of spaced-apart vertical portions, wherein the vertical portions straddle the to-be-enclosed environment, wherein the frame comprises a plurality of spaced-apart longitudinal reinforcing members connecting the frame members, wherein the lower portion of each vertical portion comprises a base configured to support the frame, and wherein each vertical portion is directly connected to its respective base portion and not directly connected to other bases.  In this apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the fabric enclosure supported by the frame comprises the opening through which the external frac sand source conveyor supplies sand to the T-belt conveyor.  The motivation for performing the modification was provided by Dunbar, who teaches that when using a frame (illustrated in Figure 2) to support a covering (item 104 in Figure 1) and to create an enclosed environment, this can successfully be accomplished with the type of frame taught by Dunbar.  
In this combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar, the vertical portions of the frame members below the lowest longitudinal reinforcing members (lowest items 110 in Dunbar’s Figure 2) read on applicant’s vertical portions.  The portions of the support frames above these vertical portions corresponds to applicant’s upper sections of the support frames.  
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not teach that the bases (that is, the bases used to support the frame) on the vertical portions are configured to rest on the ground
Li teaches that when using supporting bases (items 612 Figures 12 and 18) on legs of a frame in order to support the frame, the supporting bases can be bases configured to rest on the ground (Abstract and Par. 0082).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar such that the bases on the vertical portions are supporting bases that are configured to support the frame by resting on the ground.  The motivation for performing the modification was provided by Li, who teaches that when using supporting bases (items 612 Figures 12 and 18) on legs of a frame in order to support the frame, the supporting bases can be bases configured to rest on the ground.  
With regard to claim 13, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not specify that the T-belt manifold is within the enclosure.  However, since the purpose of the T-belt manifold is to suck up airborne silica dust, and since such a task could be successfully performed inside the fabric enclosure, it would have been obvious (in accordance with MPEP 2144.04, Rearrangement of Parts) to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the T-belt manifold arranged within the frame and the fabric enclosure because such a modification represents a simple rearrangement of parts and the T-belt manifold would be capable of performing its function of sucking up airborne silica sand.  
With regard to claim 14, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, as developed thus far, does not teach that the manifold is suspended from the support frame.  
Stutzman teaches that manifolds for collecting silica dust can be kept off the ground by being suspended off the ground (Par. 0064).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the frame-supported manifold suspended from the frame.  The motivation for performing the modification was provided by Stutzman, who teaches that manifolds for collecting silica dust can be kept off the ground by being suspended off the ground.  
With regard to claim 15, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not teach that the T-belt manifold is disposed outside the fabric enclosure.
Luharuka teaches an apparatus for moving drilling sand at a well site (Par. 0002, 0005 and 0014-0016).  Luharuka teaches that drilling sand is a health hazard and that it is desirable to suck up airborne drilling sand around the sand-handling equipment (Par. 0002 and 0014-0020).  Luharuka teaches using a fabric enclosure (item 105 in Figure 2) to keep sand from escaping into the surrounding environment (Par. 0017-0020).  Luharuka teaches that airborne sand within the fabric enclosure can successfully be sucked towards a vacuum-based dust collector (item 125 in Figure 2) positioned outside the enclosure by way of a conduit (item 128 in Figure 2) configured to suck airborne sand through an opening in the fabric enclosure (Par. 0017-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the T-belt manifold positioned outside the frame and the fabric enclosure and by having at least one of the suction tubes of the T-belt manifold suck up airborne sand by extending through an opening in the fabric enclosure.  The motivation for modifying the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li such that the T-belt manifold is outside the frame and the fabric enclosure and sucks airborne sand by way of a tube sucking through a hole in the fabric enclosure was provided by Luharuka, who teaches that airborne sand within a fabric enclosure can successfully be sucked towards a vacuum-based dust collector positioned outside the enclosure by way of a conduit configured to suck airborne sand through an opening in the fabric enclosure.  The motivation for having the tube extend through the fabric (instead of simply terminating at the fabric opening) is that, in accordance with MPEP 2144.04, Rearrangement of Parts, this simple rearrangement of parts would be expected to successfully suck up airborne sand because the suction inlet of the tube could successfully suck up airborne sand from within the enclosure while extending into the enclosure.  
With regard to claim 16, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not specify that the T-belt manifold is positioned along a top portion of the support frame.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the T-belt manifold positioned along a top portion of the support frame because the T-belt manifold could still successfully perform its suction duties while positioned along a top portion of the support frame.  
With regard to claim 17, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not specify that the T-belt manifold is positioned along a side portion of the support frame.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the T-belt manifold positioned along a side portion of the support frame because the T-belt manifold could still successfully perform its suction duties while positioned along a side portion of the support frame.  
With regard to claim 18, in the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, one of the trailers corresponds to the external frac sand source, and that trailer’s secondary conveyor is hereafter referred to as the “external frac sand source conveyor”.  That secondary conveyor extends through an opening of the fabric enclosure to deliver sand to the T-belt conveyor.  
With regard to claim 19, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li developed tin the rejection of claim 12 does not teach using a chute to deliver sand to the T-belt conveyor.  
Luharuka teaches that when using a conveyor (item 130 in Figure 2) to deliver drilling sand into a fabric enclosure (item 105 in Figure 2), the discharging end of the conveyor can comprise a chute (the combination of items 132 and 134 in Figure 2) that extends through the fabric in order to successfully supply the sand into the fabric enclosure (Par. 0016-0023).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the a chute at the end of the secondary conveyor, wherein the chute extends through the fabric enclosure to deliver the silica sand to the T-belt conveyor.  The motivation for performing the modification was provided by Luharuka, who teaches that when using a conveyor to deliver drilling sand into a fabric enclosure, the discharging end of the conveyor can comprise a chute (the combination of items 132 and 134 in Luharuka’s Figure 2) that extends through the fabric in order to successfully supply the sand into the fabric enclosure.  
The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, as developed thus far, does not teach that the trailer comprises a silo.  
Luharuka teaches that a trailer (item 227 in Figure 1) configured to deliver drilling sand to a drill site can comprise a series of silos (items 140 in Figure 2) that successfully store and discharge drill sand when needed (Par. 0014-0020).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having the trailer comprise a plurality of silos configured to store and discharge silica sand.  The motivation for performing the modification was provided by Luharuka, who teaches that a trailer configured to deliver drilling sand to a drill site can comprise a series of silos (items 140 in Figure 2) that successfully store and discharge drill sand when needed.  In this apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, the combination of secondary conveyor belt and chute can be considered to be a component of the trailer silo closest to the chute.
With regard to claim 20, the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li does not teach that the T-belt manifold comprises a remote conduit for capturing dust from a remote source that is not enclosed by the enclosure.  In the combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li, the external frac sand source conveyor is a remote source that delivers sand towards the enclosure.  
Luharuka teaches that when conveying proppant sand on a lifting conveyor such that the proppant sand goes to a downstream destination, generated proppant dust can advantageously be prevented from entering the surrounding environment by having a suction conduit's inlet (the inlet of conduit 128 in Figure 2) positioned along the lifting conveyor to suck up dust (Par. 0023).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Stutzman in view of Lewis in view of Luharuka in view of Dunbar in view of Li by having a dust-sucking conduit extend from the T-belt manifold to a position along the external frac sand source conveyor to suck up any dust as the sand is transported towards the T-belt conveyor.  The motivation for performing the modification was provided by Luharuka, who teaches that when conveying proppant sand on a lifting conveyor such that the proppant sand goes to a downstream destination, generated proppant dust can advantageously be prevented from ntering the surrounding environment by having a suction conduit's inlet positioned along the lifting conveyor to suck up dust.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 13, 2022
                                                                                                                                                                                                      /NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714